Case 19-01230-5-JNC        Doc 229 Filed 11/06/19 Entered 11/06/19 15:08:38                 Page 1 of
                                            29



                        UNITED STATES BANKRUPTCY COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                              GREENVILLE DIVISION

 IN RE:                                                    )
                                                           )           Case No. 19-01230-5-JNC
 CAH ACQUISITION COMPANY #2, LLC, d/b/a                    )
 OSWEGO COMMUNITY HOSPITAL,                                )           Chapter 11
                                                           )
                Debtor.                                    )
                                                           )

     TRUSTEE’S MOTION FOR (I) AN ORDER (A) ESTABLISHING BIDDING
    PROCEDURES, (B) APPROVING FORM AND MANNER OF NOTICES, (C)
   SCHEDULING HEARING TO CONSIDER FINAL APPROVAL OF SALE AND
 TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES, AND (D)
 GRANTING RELATED RELIEF; AND (II) AN ORDER (A) APPROVING SALE FREE
  AND CLEAR OF ALL LIENS, CLAIMS, INTERESTS, AND ENCUMBRANCES, (B)
  AUTHORIZING ASSUMPTION AND ASSIGNMENT OF CERTAIN EXECUTORY
 CONTRACTS AND UNEXPIRED LEASES, AND (C) GRANTING RELATED RELIEF

       Thomas W. Waldrep, Jr., the duly appointed Chapter 11 Trustee (the “Trustee” or “Seller”)

in the case of CAH Acquisition Company 2, LLC d/b/a Oswego Community Hospital (the

“Debtor”), hereby moves the Court, pursuant to Section 363(f), (m), and (n) and Section 365 of

the Bankruptcy Code and Rules 2002, 6004, 6006, 9006, and 9007 of the Federal Rules of

Bankruptcy Procedure for (i) an Order (a) establishing bidding procedures, (b) approving the form

and manner of notices, (c) scheduling a hearing to consider final approval of sale and treatment of

executory contracts and unexpired leases, and (d) granting related relief (the “Bidding Procedures

Order”); and (ii) an Order (a) authorizing the sale of all real property and associated personal

property of the Debtor, free and clear of all liens, claims, interests, and encumbrances, with the

same to attach to the sale proceeds in their relative order of priority, but subject to objection, (b)

authorizing the assumption and assignment of certain executory contracts and unexpired leases,

and (c) granting related relief (the “Sale Order”). In support hereof, the Trustee respectfully shows

the Court and interested parties as follows:


                                                  1
Case 19-01230-5-JNC       Doc 229 Filed 11/06/19 Entered 11/06/19 15:08:38               Page 2 of
                                           29



                                    Jurisdiction and Venue

       1.      On March 17, 2019 (the “Petition Date”), the Debtor filed a voluntary petition for

relief under Chapter 11 of the Bankruptcy Code in the United States Bankruptcy Court for the

Eastern District of North Carolina (the “Court”).

       2.      The case is jointly administered along with six other critical access hospitals

(collectively, the “Debtor Affiliates”) under the Chapter 11 Case of CAH Acquisition Company

#1, LLC d/b/a/ Washington County Hospital, Case No. 19-00730-5-JNC. On March 18, 2019, the

Trustee was appointed as Chapter 11 Trustee for the Debtor pursuant to Section 1104 of the

Bankruptcy Code. No official committee of unsecured creditors was appointed in this case.

       3.      This Court has jurisdiction over all matters set forth herein pursuant to 28 U.S.C.

§§ 157 and 1334. Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409. This matter is a core

proceeding pursuant to 28 U.S.C. § 157(b)(2). The statutory predicates for the relief requested are

Sections 363 and 365 of the Bankruptcy Code and Rules 2002 and 6004 of the Federal Rules of

Bankruptcy Procedure.

                                       Case Background

       4.      The Debtor is a Delaware limited liability company that owns a for-profit 12-bed

hospital (the “Hospital”) at 800 Barker Drive, Oswego, Kansas 67356.

       5.      The Hospital was classified as a Critical-Access Hospital (“CAH”) by the Centers

for Medicare and Medicaid Services (“CMS”) prior to the Petition Date. The Hospital is not

currently in operation.

       6.      On September 23, 2019, the Trustee filed his Motion to Employ Sherwood Partners,

Inc. as Sales Agent to the Trustee [Docket No. 185] (the “Sherwood Employment Motion”). The




                                                2
Case 19-01230-5-JNC         Doc 229 Filed 11/06/19 Entered 11/06/19 15:08:38           Page 3 of
                                             29



Sherwood Employment Motion was granted through an order entered on October 22, 2019 [Docket

No. 217].

       7.       Sherwood Partners, Inc. (“Sherwood”) embarked on a marketing process for the

Hospital and the hospitals owned by the Debtor Affiliates immediately upon its retention by the

Trustee in September. A four-page brochure describing the properties and the terms of sale was

created and sent as follows:

            To all parties previously identified by the Trustee.

            To 618 individuals at 409 companies known to Sherwood to be in the health care space

             via e-mail. Sherwood then contacted each party by phone.

            To 277 law firms known to work in this area via email.

            To 140 hospitals in the Oklahoma/Kansas area via U.S. mail.

            To 5,250 contacts of the National Rural Health Association.

       8.       With assistance from the Trustee and the local management companies, Sherwood

also assembled an online diligence room. Additionally, a professional photographer was hired to

photograph the interiors and exteriors of each property.

       9.       As of October 31, 2019, Sherwood had received 38 executed non-disclosure

agreements from interested parties. Those parties were granted access to the online diligence

room, introduced to the local management companies, and (if requested) attended tours of the

properties from October 24, 2019 through October 30, 2019. A form asset purchase agreement

(the “Purchase Agreement”) was made available to all requesting parties.

       10.      The proposed Sale (defined below) of the Hospital is consistent with the terms of

the Amended Chapter 11 Plan of Orderly Liquidation [Docket No. 210] (the “Plan”), filed by the

Trustee on October 17, 2019, which provides for the disposition of substantially all the Debtor’s


                                                   3
Case 19-01230-5-JNC        Doc 229 Filed 11/06/19 Entered 11/06/19 15:08:38               Page 4 of
                                            29



assets through a sale under Section 363 of the Bankruptcy Code by public auction, coordinated by

Sherwood and including the concurrent auction of the six other Debtor Affiliates, as defined in the

Plan.

                                 Summary of Relief Requested

        11.    As set forth above, the Trustee proposes to sell the Transferred Assets (defined

below) to the highest bidder. Accordingly, the Trustee hereby requests entry of the Bidding

Procedures Order (i) approving of certain bidding procedures (the “Bidding Procedures”) for

bidding on the Transferred Assets (defined below) set forth in the Bidding Procedures, (ii)

approving the form and manner of notice of the Sale Procedures, and (iii) scheduling a final hearing

to approve the sale of the Transferred Assets (defined below) to the Successful Bidder (defined

below) free and clear of all liens, claims, interests, and encumbrances under 11 U.S.C. § 363(f).

The Bidding Procedures Order, attached hereto as Exhibit A, establishes the procedures by which

parties may become qualified to participate at an auction for the Transferred Assets (defined

below), schedules a hearing to approve the proposed sale to the highest or otherwise best bid

received at the Auction (defined below), and establishes notice procedures related to the

assumption and assignment of executory contracts and unexpired leases.

        12.    In this Motion, the Trustee also seeks entry of the Sale Order approving a sale of

the Transferred Assets (defined below) free and clear of all liens, claims, interests, and

encumbrances, with such liens, claims, interests, and encumbrances attaching to the net proceeds

of the sale. The Sale Order provides that the sale of the Transferred Assets (defined below) shall

include the assumption and assignment to the Successful Bidder of all the unexpired leases and

other executory contracts designated by the Successful Bidder for acquisition (the “Assumed

Contracts”).



                                                 4
Case 19-01230-5-JNC              Doc 229 Filed 11/06/19 Entered 11/06/19 15:08:38                     Page 5 of
                                                  29



                                                 Relief Requested

A.         The Sale Procedure, Form of Sale Agreement, and Form of Notice

           13.      The Trustee seeks approval of the following Bidding Procedures:

Assets to be Sold. The Trustee shall have the right, consistent with the procedures set forth herein,
to sell (the “Sale”) substantially all of the assets of the Debtor’s bankruptcy estate (the “Transferred
Assets”). Certain assets of the Debtor’s bankruptcy estate are not being sold as part of the proposed
sale transaction; these excluded assets include cash, cash equivalents (including investments),
restricted use assets, causes of action under Chapter 5 of the Bankruptcy Code, any claims or
causes of action (other than claims or causes of action arising under any Assumed Contract), any
amounts payable to the Debtor as a result of any underpayments to the Debtor based on any cost
reports (including Medicare and Medicaid cost reports) for the periods prior to the closing of the
Sale, any grants, payments, or subsidies payable to the Debtor relating to the Debtor’s operations
prior to the closing of the Sale, any insurance policies and the rights and proceeds thereunder, and
any other assets that the Trustee may determine to exclude from the Sale.

Summary of Important Dates.1

    December 12, 2019, 5:00                 Deadline for prospective bidders to submit Bids
    p.m. Eastern Time

    December 16, 2019, 5:00                 Deadline for Trustee to file notice of Qualified Bidders
    p.m. Eastern time

    December 18, 2019                       Deadline for Trustee to designate and communicate
                                             Starting Bid to Qualified Bidders

    December 19, 2019, 10:00                Auction to be conducted at a location to be determined at
    a.m. Eastern Time                        the hearing on this Motion

    December 20, 20192                      Deadline for Trustee to file notice of Successful Bidder and
                                             Next-Highest Bidder

    December 23, 2019                       Deadline to object to Sale and Cure Amount (if applicable)

    December 27, 2019, 2:00                 Sale Hearing, to be conducted at the United States
    p.m. Eastern Time                        Bankruptcy Court for the Eastern District of North Carolina




1
    All terms used in the schedule below shall have the meanings ascribed to them in this Motion.
2
 If the Auction continues past December 19, 2019, the notice of Successful Bidder and Next-Highest Bidder shall
be filed one (1) business day after the conclusion of the Auction.


                                                           5
Case 19-01230-5-JNC       Doc 229 Filed 11/06/19 Entered 11/06/19 15:08:38                Page 6 of
                                           29



Bid Requirements. All bids (each hereinafter, a “Bid”) must (collectively, the “Bid
Requirements”):

       (a)    be accompanied by a letter:

              (i)     stating with specificity (i) the Transferred Assets (including the specific
                      executory contracts and unexpired leases) contemplated in the Bid any
                      person seeking to acquire any of the Transferred Assets (a “Potential
                      Bidder”) wishes to bid on, and (ii) the liabilities and obligations (including
                      applicable cure costs) to be assumed by the Potential Bidder in the Sale;

              (ii)    agreeing that the Potential Bidder’s offer is binding and irrevocable until
                      the earlier of (i) the Closing Date (as defined herein), or (ii) ten (10) days
                      after the Sale Hearing (unless selected as the Next-Highest Bidder (as
                      defined below)), in which case such offer will remain open until the Closing
                      Date);

              (iii)   providing evidence of committed financing or available capital sufficient to
                      consummate the transaction and stating that such Bid is not subject to any
                      due diligence or financing contingency;

              (iv)    providing that the Potential Bidder agrees to serve as a backup bidder (the
                      “Next-Highest Bidder”) if the Potential Bidder’s Qualified Bid (as defined
                      below) is the next highest and best bid after the Successful Bid (as defined
                      below) (the “Next-Highest Bid”) with respect to the relevant Assets; and

              (v)     be accompanied by adequate assurance of future performance information
                      (the “Adequate Assurance Information”), including (i) information about
                      the Potential Bidder’s financial statements and federal tax returns for two
                      years, and bank account statements, (ii) information demonstrating (in the
                      Debtor’s reasonable business judgment) that the Potential Bidder has the
                      financial capacity to consummate the proposed Sale, (iii) evidence that the
                      Potential Bidder has obtained authorization or approval from its board of
                      directors (or comparable governing body) with respect to the submission
                      of its Bid, (iv) the identity and exact legal name of the Potential Bidder
                      (including any equity holder or other financial backer if the Potential
                      Bidder is an entity formed for the purpose of consummating the proposed
                      Sale), including the legal name of the entity that the Potential Bidder
                      intends to be the assignee of any leases that are included in the Bid, (v) a
                      summary of the Potential Bidder’s operational experience for hospitals and
                      skilled nursing facilities if the Potential Bidder intends to operate the
                      hospital or skilled nursing facility as such a facility, (vi) such additional
                      information regarding the Potential Bidder as the Potential Bidder may
                      elect to include. By submitting a Bid, Potential Bidders agree that the
                      Trustee may disseminate their Adequate Assurance Information to affected
                      contract counterparties and the Bankruptcy Administrator (the


                                                6
Case 19-01230-5-JNC       Doc 229 Filed 11/06/19 Entered 11/06/19 15:08:38               Page 7 of
                                           29



                      “Consultation Parties”), among others, in the event that the Trustee
                      determines such bid to be a Qualified Bid (as defined below).

       (b)     be accompanied by a duly executed purchase agreement substantially in the form
               of the asset purchase agreement provided by the Trustee in the data room (a
               “Purchase Agreement.

       The closing shall not be contingent in any way on the Successful Bidder’s financing or
such other evidence of ability to consummate the transaction(s) as the Trustee may request,
including proof that such funding commitments or other financing are not subject to any internal
approvals, syndication requirements, diligence, or credit committee approvals (provided that such
commitments may have covenants and conditions acceptable to the Trustee).

Qualified Bidders. Only Qualified Bidders may participate in the Auction (as defined below).
To become a Qualified Bidder, a Potential Bidder must (i) execute and deliver to the Trustee a
confidentiality agreement prepared by the Trustee, (ii) deposit with counsel for the Trustee ten
percent (10%) of the Bid amount (the “Bidder’s Deposit”) or such other deposit as the Trustee
shall agree, which deposit shall be refundable only as described below; (iii) submit to the Trustee
an unqualified and binding bid that meets the Bid Requirements; (iv) describe the Potential
Bidder’s ability to obtain any regulatory approvals necessary to consummate the Sale sufficient to
allow the Trustee, in consultation with the Consultation Parties, to make a reasonable
determination as to the ability of such Potential Bidder to consummate a Sale as contemplated
herein (each, a “Qualified Bid”). The Trustee shall timely provide copies of all Bids received to
counsel to the Consultation Parties, and shall determine, in consultation with the Consultation
Parties, which Bids, if any, constitute Qualified Bids.

       The Trustee, in his business judgment, and in consultation with the Consultation Parties,
reserves the right to reject any Bid if such Bid, among other things:

       (a)     lacks adequate consideration for the assets being purchased;

       (b)     requires any indemnification of the Potential Bidder in its Purchase Agreement;

       (c)     is not received by the Bid Deadline (as defined below);

       (d)      is subject to any contingencies (including representations, warranties, covenants
and timing requirements) of any kind or any other conditions precedent to such party’s obligation
to acquire the relevant Transferred Assets; or

        (e)     does not, in the Trustee’s determination (after consultation with the Consultation
Parties), include a fair and adequate price, the acceptance of which would not be in the best
interests of the Debtor’s bankruptcy estate.

       Any Bid rejected pursuant to the preceding paragraph shall not be deemed to be a Qualified
Bid.




                                                7
Case 19-01230-5-JNC        Doc 229 Filed 11/06/19 Entered 11/06/19 15:08:38               Page 8 of
                                            29



Bid Deadline. Bids must be delivered to the Trustee, Thomas W. Waldrep, Jr., via email
(twaldrep@waldrepllp.com) on or before 5:00 p.m. Eastern Time on December 12, 2019 (the
“Bid Deadline”).

Notice of Qualified Bidders. On or before 5:00 p.m. Eastern Time on December 16, 2019, the
Trustee shall file a notice with the Court identifying all Qualified Bidders and attaching copies of
all bids that were timely received without attaching copies of the accompanying letters outlined in
III(a). Also on or before 5:00 p.m. Eastern Time on December 16, 2019, the Trustee shall serve a
copy of the notice and the corresponding bids without attaching the accompanying letters outlined
above on all Qualified Bidders by (a) facsimile; (b) electronic mail; or (c) overnight delivery.

Auction. If one or more timely Qualified Bids are received, an open auction (the “Auction”) for
the Transferred Assets will be conducted on December 19, 2019, commencing at 10:00 a.m.
Eastern Time, or such other time as the Trustee may announce. Only Qualified Bidders may
participate in the Auction. The following parties shall be entitled to attend but not participate in
the Auction (unless they are also a Qualified Bidder): (i) the Bankruptcy Administrator, (ii) the
Consultation Parties and their respective professionals (including professionals for any member of
such Consultation Party), and (iii) any creditor providing written notice to Trustee’s counsel of
their intention to attend and observe the Auction on or before the Bid Deadline.

       Each Qualified Bidder participating in the Auction will be required to confirm, in writing,
and on the record at the Auction, that (a) it has not engaged in any collusion with respect to the
bidding process, and (b) its Qualified Bid is a good faith, bona fide offer that it intends to
consummate if selected as the Successful Bidder (as defined below).

       The Trustee will conduct the Auction and shall determine, after consultation with the
Consultation Parties, which Qualified Bid is the highest or otherwise best Qualified Bid for the
Transferred Assets (the “Starting Bid”), which determination will be communicated to Qualified
Bidders on or before December 18, 2019.

        Bidding at the Auction for the Transferred Assets that are subject to Qualified Bids will
begin with the Starting Bid and continue, in one or more rounds of bidding, so long as during each
round at least one subsequent bid is submitted by a Qualified Bidder that (i) improves on such
Qualified Bidder’s immediately prior Qualified Bid and (ii) the Trustee reasonably determines, in
consultation with the Consultation Parties, is (A) for the first round, a higher or otherwise better
offer than the Starting Bid, and (B) for subsequent rounds, a higher or otherwise better offer than
the Leading Bid (as defined below) (a “Subsequent Bid”). Each Subsequent Bid at the Auction
shall provide net value to the estate in a minimum amount to be announced at or prior the Auction
(“Incremental Overbid”) over the Starting Bid or the Leading Bid (as defined below), as the case
may be, as determined by the Trustee in the exercise of his reasonable business judgment and in
consultation with the Consultation Parties. After the first round of bidding and between each
subsequent round of bidding, the Trustee shall announce the bid that he believes to be the highest
or otherwise best offer for the Transferred Assets (the “Leading Bid”). A round of bidding will
conclude after each participating Qualified Bidder has had the opportunity to submit a Subsequent
Bid with full knowledge of the Starting Bid or Leading Bid, as applicable, subject to the Trustee’s
authority to revise the Auction procedures as set forth below. Qualified Bidders may not pass or


                                                 8
Case 19-01230-5-JNC        Doc 229 Filed 11/06/19 Entered 11/06/19 15:08:38                 Page 9 of
                                            29



otherwise decline to bid in any round of bidding without forfeiting their standing in the Auction.
The Auction will not be concluded until the Further Bidding (described below) is concluded.

       All Qualified Bidders must be physically present at the Auction. Authorized
representatives of such Qualified Bidders, with prior consent of the Consultation Parties, may be
physically present or present via teleconference at the Auction.

        The Trustee may, in consultation with the Consultation Parties, announce at the Auction
additional procedural rules (e.g., the maximum amount of time to make Subsequent Bids, the
amount of the Incremental Overbid, or the requirement that parties submit “best and final” Bids,
or other rules to facilitate the Auction) for conducting the Auction or otherwise modify these Bid
Procedures; provided that such rules (1) are not materially inconsistent with the Bankruptcy Code
or any Order of the Court, and (2) are disclosed to each Qualified Bidder during the Auction. The
bidding at the Auction shall be transcribed or videotaped, and the Trustee shall maintain a
transcript of all Bids made and announced at the Auction.

       Notwithstanding anything to the contrary herein, the Trustee, in consultation with its
professionals and in consultation with the Consultation Parties, may conduct the Auction in any
manner that may result in one or more of the highest or best offers for the Transferred Assets that
will maximize the value of any of the Transferred Assets. Further, the Trustee, in consultation
with the Consultation Parties, reserves the right to decline any or all the Bids received at the
Auction as insufficient to proceed with a sale of the Transferred Assets or otherwise unacceptable.

        All Potential and Qualified Bidders at the Auction will be deemed to have consented to the
core and exclusive jurisdiction of the Court and waived any right to jury trial in connection with
any disputes relating to the Auction, the Sale, and the construction and enforcement of any
Purchase Agreement and all other agreements entered into in connection with any proposed Sale
transaction. Further, by participating in the bidding process, all Potential Bidders will be deemed
to have waived any right to seek a claim for substantial contribution pursuant to Section 503 of the
Bankruptcy Code or the payment of any fees or costs, including, but not limited to, any break-up,
termination or similar fee. Except as otherwise ordered by this Court, there shall be no payment
of any broker fees or costs in connection with the Sale.

Further Bidding with Other Hospitals. Immediately after the completion of (a) the Auction and
(b) the auctions of other individual CAH hospitals, as identified in the Plan (the “Other Hospitals”),
the Trustee will give certain Qualified Bidders the opportunity to group two or more hospitals for
further bidding (“Further Bidding”). Only Qualified Bidders who are qualified to bid on each of
the hospitals for which they desire to bid will be eligible for Further Bidding. For purposes of
Further Bidding, the minimum bidding increment for any group of two or more hospitals shall be
one percent (1%) more than the sum of the highest bid of each individual hospital that comprises
the group that is to be bid upon. Further Bidding on the grouped hospitals will be allowed until a
best bid is reached for the grouped hospitals. This process will continue until no further groupings
are requested by Qualified Bidders.

Selection of the Successful Bid. Immediately prior to the conclusion of the Auction and the
Further Bidding, the Trustee, in consultation with the Consultation Parties will, for the Transferred
Assets that were subject to the Auction: (a) determine, consistent with these bid procedures, which

                                                  9
Case 19-01230-5-JNC        Doc 229 Filed 11/06/19 Entered 11/06/19 15:08:38                 Page 10 of
                                            29



 bid constitutes the highest or otherwise best bid (the “Successful Bid”); and (b) notify all Qualified
 Bidders at the Auction for the subject Assets, prior to its conclusion, of the name of the party
 submitting the Successful Bid (the “Successful Bidder”) with respect to the subject Transferred
 Assets, and the amount and other material terms of the Successful Bid. The Trustee may, in its
 discretion after consultation with the Consultation Parties, designate the Next-Highest Bidder (and
 the corresponding Next-Highest Bid) to close with respect to the Transferred Assets if the
 Successful Bidder does not close the Sale. Unless the Court orders otherwise upon application by
 the Trustee, the Trustee shall not consider any Bids or Subsequent Bids submitted after the
 conclusion of the Auction and any and all such Bids and Subsequent Bids shall be deemed untimely
 and shall not constitute Qualified Bids.

         The Trustee may seek approval of any Successful Bid and any Next-Highest Bid at the Sale
 Hearing (defined below). If, for any reason, the Qualified Bidder submitting the Successful Bid
 fails to timely consummate the purchase of the Transferred Assets, the Trustee may seek to
 consummate the Sale based on the Next-Highest Bid without further approval by the Court. The
 Next-Highest Bid and the obligation of the party submitting such bid to consummate the purchase
 of the Transferred Assets shall remain open and in full force, including with respect to the Bidder’s
 Deposit, until the close of a Sale of the Transferred Assets to the party making the Successful Bid
 or the party making the Next-Highest Bid.

        The Trustee’s presentation to the Court for approval of a selected Bid as a Successful Bid
 does not constitute the Trustee’s acceptance of such Bid. The Trustee will have accepted the
 Successful Bid only when such Successful Bid has been approved by the Court at the Sale Hearing.
 The Trustee intends to close the Sale(s) within thirty (30) days after the Sale(s) is approved by the
 Court, unless another time or date, or both, are agreed to in writing by the Trustee and the
 Successful Bidder (the “Closing Date”), or upon direction from the Court.

 Notice of Successful Bid and Next-Highest Bid. On December 20, 2019, the Trustee shall file
 a notice with the Court identifying the Successful Bidder and the Next-Highest Bidder. If the
 Auction continues past December 19, 2019, the notice shall be filed one (1) business day after the
 conclusion of the Auction.

 Sale Hearing. A hearing to approve a sale based on the Successful Bid (the “Sale Hearing”) shall
 take place on December 27, 2019, at 2:00 p.m. Eastern Time in the United States Bankruptcy
 Court, Greenville, North Carolina. The Sale Hearing may be adjourned by the Trustee in
 consultation with the Consultation Parties from time to time without further notice to creditors or
 other parties in interest other than by announcement of the adjournment in open court on the date
 scheduled for the Sale Hearing or by filing a notice on the docket of the Debtor’s Chapter 11 case.

 Objections to Sale. All objections to the proposed Sale must be filed on or before December 23,
 2019. All rights of Consultation Parties to object to the proposed Sale, including under Section
 363(f) of the Bankruptcy Code, are preserved.

 Return of Deposits. Within three business days after the conclusion of the Auction described
 above, the Trustee shall return by check or wire the full amount of the Bidder’s Deposit submitted
 by each party that is not selected as submitting the Successful Bid or the Next-Highest Bid. If the
 Sale of the Transferred Assets is consummated with the party submitting the Successful Bid, the

                                                  10
Case 19-01230-5-JNC         Doc 229 Filed 11/06/19 Entered 11/06/19 15:08:38                 Page 11 of
                                             29



 Bidder’s Deposit of the party that is declared to have submitted the Next-Highest Bid shall be
 returned by check or wire transfer within three (3) business days after the closing of the Sale to the
 party submitting the Successful Bid. If the party submitting the Successful Bid fails to
 consummate the Sale of Transferred Assets, the deposit of the party submitting the Successful Bid
 will not be returned and will be retained by the Trustee as liquidated damages.

 Notice of Bid Procedures, Auction, and Sale Hearing. On the next business day following the
 entry of the Bidding Procedures Order, the Trustee will serve by first-class mail a copy of the
 Bidding Procedures Order and a notice containing the date of the Auction, the Sale Hearing, and
 the deadline to file objections to the Sale, substantially in the form attached hereto as Exhibit B to:
 (i) all potential purchasers previously identified or solicited by the Trustee and its professionals;
 (ii) the Office of the Bankruptcy Administrator; (iii) all parties that are known to possess or assert
 a lien, claim, encumbrance, or interest in or upon any of the Transferred Assets; (iv) all applicable
 United States, state, and local regulatory or taxing authorities, recording offices, or any
 governmental entity that have a reasonably known interest in the Transferred Assets; and (v) all
 parties on the most current master service list filed in this case. Such notice shall be sufficient and
 proper notice of the sale with respect to known interested parties.

 Reservation of Rights and Modifications. Notwithstanding any of the foregoing, the Trustee, in
 consultation with the Consultation Parties, reserves the right to modify these Bid Procedures at or
 prior to the Auction, including, without limitation, to extend the deadlines set forth herein, modify
 bidding increments, waive terms and conditions set forth herein with respect to any or all potential
 bidders (including, without limitation, the Qualified Bid requirements), impose additional terms
 and conditions with respect to any or all potential bidders, adjourn or cancel or change the location
 of the Auction at or prior to the Auction, and adjourn the Sale Hearing.

        14.     The Bid Procedures are designed to maximize value for the Debtor’s estate,

 while ensuring an orderly sale process. The Bid Procedures are transparent and represent a fair

 balance of the competing issues present in this case.

 B.     Notice Relating to Potential Assumption/Assignment of Executory Contracts and
        Unexpired Leases

        15.     As part of the Sale, the Trustee seeks authority to assume and assign the Assumed

 Contracts to the Successful Bidder.

        16.     With respect to the Assumed Contracts, no later than one business day after entry

 of the Bidding Procedures Order, the Trustee will file with the Court and serve on each party to an

 Assumed Contract a notice setting forth the amount of cure owed thereunder according to the

 Debtor’s books and records (the “Cure Notice”). The Cure Notice shall state the cure amount that


                                                   11
Case 19-01230-5-JNC         Doc 229 Filed 11/06/19 Entered 11/06/19 15:08:38                 Page 12 of
                                             29



 the Trustee believes is necessary to assume such contract or lease pursuant to Section 365 of the

 Bankruptcy Code (the “Cure Amount”), and notify each party that such party’s lease or contract

 may be assumed and assigned to the Successful Bidder to be identified at the conclusion of the

 Auction.

        17.     Any objection to the Cure Amount must be filed on or before December 23, 2019

 (the “Cure Objection Deadline”). Any objection to the Cure Amount must state with specificity

 what cure the party to the Assumed Contract believes is required with appropriate documentation

 in support thereof. If no objection is timely received, the Cure Amount set forth in the Cure Notice

 shall be controlling notwithstanding anything to the contrary in any Assumed Contract or other

 document as of the date of the Cure Notice; the non-debtor party to the Assumed Contract shall be

 deemed to have stipulated that the Cure Amount set forth in the Cure Notice is correct; the non-

 debtor party shall be forever barred, estopped, and enjoined from asserting or claiming that any

 additional amounts are due or other defaults exist, that conditions to assignment must be satisfied

 under such Assumed Contract, or that there is any objection or defense to the assumption and

 assignment of such Assumed Contract, including any argument that there exist conditions to

 assumption and assignment that must be satisfied under such Assumed Contract or that any

 required consent to assignment has not been given.

 C.     Request to Approve Sale Free and Clear Pursuant to 11 U.S.C. § 363(f)

        18.     By this Motion, the Trustee also requests that the Court approve the Sale of the

 Transferred Assets to the party submitting the Best Bid free and clear of all liens, claims, interests,

 and encumbrances pursuant to Section 363(f) of the Bankruptcy Code. This portion of the relief

 is requested to be entered after the Sale Hearing, pursuant to a form of Sale Order to be filed prior




                                                   12
Case 19-01230-5-JNC         Doc 229 Filed 11/06/19 Entered 11/06/19 15:08:38                  Page 13 of
                                             29



 to the Sale Hearing. The Debtor submits that the Sale of the Transferred Assets is in the Debtor’s

 best interests and should be approved.

         19.     A debtor or trustee is authorized to sell assets out of the ordinary course of business

 pursuant to Section 363 of the Bankruptcy Code and prior to obtaining a confirmed plan or

 reorganization if it demonstrates a sound business purpose for doing so. See, e.g., In re Gucci, 126

 F.3d 380, 387 (2nd Cir. 1997); Stephens Industries, Inc. v. McClung, 789 F.2d 386, 389, 390 (6th

 Cir. 1986); In re Continental Air Lines, Inc., 780 F.2d 1223, 1226 (5th Cir. 1986); Committee of

 Equity Security Holders v. Lionel Corp. (In re Lionel Corp.), 722 F.2d 1063 (2d Cir. 1983); In re

 W. A. Mallory Company, Inc., 214 B.R. 834, 836 (Bankr. E.D. Va. 1997); In re Taylor, 198 B.R.

 142, 157 (Bankr. D. S.C. 1996); In re Lady H Coal Company, Inc., 193 B.R. 233, 243 (Bankr. S.D.

 W. Va. 1996); In re WBQ Partnership, 189 B.R. 97, 102 (Bankr. E.D. Va. 1995); In re Naron &

 Wagner, Chartered, 88 B.R. 85, 87-88 (Bankr. D. Md. 1988); see also In re Gulf Oil Corp., 404

 B.R. 407 (Bankr. S.D. Tex. 2009). Factors considered in approving a sale outside of plan include

 (i) the business justification, (ii) the amount of elapsed time since the filing date, (iii) whether the

 proposed bid procedures and APA facilitate competitive bidding, (iv) whether the assets have been

 aggressively marketed, (v) the likelihood that a plan will be confirmed in the near future, (vi) the

 effect of disposition on the future plan, and (vii) whether the assets are increasing or decreasing in

 value. 404 B.R. at 422-27.

         20.     The business justification for the proposed Sale is simple. The Debtor has not been

 in operation since the Petition Date. A Sale on the timeline requested herein is appropriate because

 the Transferred Assets have been marketed extensively since early September 2019. Additional

 time will not increase the likelihood that the Transferred Assets will be sold for a higher price.




                                                   13
Case 19-01230-5-JNC        Doc 229 Filed 11/06/19 Entered 11/06/19 15:08:38              Page 14 of
                                            29



        21.     Furthermore, the Trustee maintains that one of the five subsections of Section

 363(f) will be satisfied, and therefore, the Trustee may sell the Transferred Assets free and clear

 of all liens, claims, interests, and encumbrances. Specifically, the Trustee submits that any such

 lien, claim, or encumbrance will be adequately protected by attachment to the net proceeds of the

 Sale, subject to any claims and defenses that the Trustee may possess with respect thereto and/or

 the Trustee will obtain the consent of the party holding the lien, claim, or encumbrance.

 Accordingly, the Trustee requests that the Transferred Assets be sold to the party submitting the

 Best Bid free and clear of all liens, claims, interests, and encumbrances, with such liens, claims,

 interests, and encumbrances attaching to the proceeds of the Sale of the Transferred Assets.

 D.     Authorization of Assumption and Assignment of Executory Contracts and
        Unexpired Leases

        22.     To enhance the value to the Debtor’s bankruptcy estate of the proposed Sale, the

 Trustee requests approval under Section 365 of the Bankruptcy Code of the Trustee’s assumption

 and assignment of the Assumed Contracts to the party submitting the Best Bid. The Trustee further

 requests that the Sale Order provide that the Assumed Contracts will be transferred to, and remain

 in full force and effect for the benefit of the party submitting the Best Bid notwithstanding any

 provisions in the Assumed Contracts, including those described in Sections 365(b)(2) and (f)(1)

 and (3) that prohibit such assignment.

        23.     Adequate assurance of future performance depends on the facts and circumstances

 of each case but should be given a “practical, pragmatic construction.” EBG Midtown S. Corp. v.

 McLaren/Hart Env. Eng’g Corp. (In re Sanshoe Worldwide Corp.), 139 B.R. 585, 593 (S.D.N.Y.

 1992); In re Rachels Indus., Inc., 109 B.R. 797, 803 (Bankr. W.D. Tenn. 1990); In re Prime Motor

 Inns Inc., 166 B.R. 993, 997 (Bankr. S.D. Fla. 1994) (“Although no single solution will satisfy

 every case, the required assurance will fall considerably short of an absolute guarantee of


                                                 14
Case 19-01230-5-JNC        Doc 229 Filed 11/06/19 Entered 11/06/19 15:08:38                Page 15 of
                                            29



 performance”). Adequate assurance may be provided by demonstrating the assignee’s financial

 health and experience in managing the type of enterprise or property assigned. See, e.g., In re

 Bygaph, Inc., 56 B.R. 596, 605–06 (Bankr. S.D.N.Y. 1986) (holding that adequate assurance was

 present when prospective assignee of lease from debtor had financial resources and had expressed

 willingness to devote sufficient funding to business to give it strong likelihood of succeeding).

        24.     The Trustee will present facts at the Sale Hearing to show the financial credibility,

 willingness, and ability of the successful bidder to perform under the Assumed Executory

 Contracts. The Sale Hearing thus will afford the Court and other interested parties the opportunity

 to evaluate the ability of the successful bidder to provide adequate assurance of future performance

 under the Assumed Executory Contracts, as required under Section 365(b)(1)(C) of the Bankruptcy

 Code. Further, as set forth above, the Trustee will give notice to all parties to the Assumed

 Contracts of what the Debtor believes are the Cure Amounts. Accordingly, the Court should

 authorize the Trustee to assume and assign the Assumed Contracts to the successful bidder.

 E.     Waiver of Bankruptcy Rules 6004(h) and 6006(d)

        25.     Bankruptcy Rule 6004(h) provides that “[a]n order authorizing the use, sale, or

 lease of property other than cash collateral is stayed until the expiration of 14 days after entry of

 the order, unless the court orders otherwise.” Additionally, Bankruptcy Rule 6006(d) provides

 that “[a]n order authorizing the trustee to assign an executory contract or unexpired lease under §

 365(f) is stayed until the expiration of fourteen (14) days after the entry of the order, unless the

 court orders otherwise.” Here, an expeditious closing of the Sale is necessary and appropriate to

 maximize value for the estate. Accordingly, the Trustee requests that the Court waive the fourteen-

 day stay period under Bankruptcy Rules 6004(h) and 6006(d).




                                                  15
Case 19-01230-5-JNC       Doc 229 Filed 11/06/19 Entered 11/06/19 15:08:38             Page 16 of
                                           29



        WHEREFORE, the Trustee respectfully requests that the Court (i) enter the Bidding

 Procedures Order; (ii) schedule the Sale Hearing to consider the Sale Order; and (iii) grant the

 Debtor such other relief as the Court may deem necessary and proper.

        Respectfully submitted, this the 6th day of November, 2019.

                                      WALDREP LLP

                                      /s/ Thomas W. Waldrep, Jr.
                                      Thomas W. Waldrep, Jr. (NC State Bar No. 11135)
                                      James C. Lanik (NC State Bar No. 30454)
                                      Jennifer B. Lyday (NC Bar No. 39871)
                                      101 S. Stratford Road, Suite 210
                                      Winston-Salem, NC 27104
                                      Telephone: 336-717-1440
                                      Telefax: 336-717-1340
                                      Email: notice@waldrepllp.com

                                     Attorneys for the Trustee




                                               16
Case 19-01230-5-JNC   Doc 229 Filed 11/06/19 Entered 11/06/19 15:08:38   Page 17 of
                                       29




                        EXHIBIT A
                            Bidding Procedures Order
Case 19-01230-5-JNC       Doc 229 Filed 11/06/19 Entered 11/06/19 15:08:38             Page 18 of
                                           29




                        UNITED STATES BANKRUPTCY COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                              GREENVILLE DIVISION

  IN RE:                                                 )
                                                         )          Case No. 19-01230-5-JNC
  CAH ACQUISITION COMPANY #2, LLC, d/b/a                 )
  OSWEGO COMMUNITY HOSPITAL,                             )          Chapter 11
                                                         )
                Debtor.                                  )
                                                         )

 ORDER (A) ESTABLISHING BIDDING PROCEDURES, (B) APPROVING FORM AND
    MANNER OF NOTICES, (C) SCHEDULING HEARING TO CONSIDER FINAL
   APPROVAL OF SALE AND TREATMENT OF EXECUTORY CONTRACTS AND
         UNEXPIRED LEASES, AND (D) GRANTING RELATED RELIEF

        Upon the Trustee’s Motion for (I) an Order (A) Establishing Bidding Procedures, (B)

 Approving Form and Manner of Notices, (C) Scheduling Hearing to Consider Final Approval of

 Sale and Treatment of Executory Contracts and Unexpired Leases, and (D) Granting Related

 Relief, and (II) an Order (A) Approving Sale Free and Clear of all Liens, Claims, Interests, and

 Encumbrances, (B) Authorizing Assumption and Assignment of Certain Executory Contracts and

 Unexpired Leases, and (C) Granting Related Relief [Docket. No. ___] (the “Motion”) filed by

 Thomas W. Waldrep, Jr., the duly appointed Chapter 11 Trustee (the “Trustee” or “Seller”) in the

 case of CAH Acquisition Company #2, LLC d/b/a Oswego Community Hospital (the “Debtor”),
Case 19-01230-5-JNC         Doc 229 Filed 11/06/19 Entered 11/06/19 15:08:38                  Page 19 of
                                             29



 in the above-captioned Chapter 11 case, seeking, among other things, approval of certain

 bidding procedures related to a sale of substantially all of its assets free and clear of all liens,

 claims, interests, and encumbrances under Section 363(f) of the Bankruptcy Code, all as more

 fully set forth in the Motion; the Court having reviewed the Motion, its supporting materials,

 and all responses thereto, if any, and having heard the statements of counsel in support of the

 relief requested therein at the hearing before the Court on November ___, 2019 (the

 “Hearing”); the Court having found and concluded that (i) it has jurisdiction over this matter

 pursuant to 28 U.S.C. §§ 157 and 1334, (ii) this is a core proceeding pursuant to 28 U.S.C. §

 157(b)(2)(A), (iii) venue is proper in this district pursuant to 28 U.S.C. §§ 1408 and 1409,

 (iv) notice of the Motion was sufficient under the circumstances, and (v) the legal and factual

 bases set forth in the Motion and at the Hearing establish just cause for the relief granted

 herein; and this Court having determined that granting the relief requested in the Motion as

 set forth herein is in the best interests of the Debtor, its estate and its creditors; and after due

 deliberation and sufficient cause appearing therefore;

        IT IS HEREBY ORDERED THAT:

        1.      The Motion is GRANTED as provided herein.

        2.      The following bidding procedures are hereby approved:

 I.     Assets to be Sold

          The Trustee shall have the right, consistent with the procedures set forth herein, to sell (the
 “Sale”) substantially all of the assets of the Debtor’s bankruptcy estate (the “Transferred Assets”).
 Certain assets of the Debtor’s bankruptcy estate are not being sold as part of the proposed sale
 transaction; these excluded assets include cash, cash equivalents (including investments),
 restricted use assets, causes of action under Chapter 5 of the Bankruptcy Code, any claims or
 causes of action (other than claims or causes of action arising under any Assumed Contract), any
 amounts payable to the Debtor as a result of any underpayments to the Debtor based on any cost
 reports (including Medicare and Medicaid cost reports) for the periods prior to the closing of the
 Sale, any grants, payments, or subsidies payable to the Debtor relating to the Debtor’s operations
 prior to the closing of the Sale, any insurance policies and the rights and proceeds thereunder, and
 any other assets that the Trustee may determine to exclude from the Sale.


                                                    2
Case 19-01230-5-JNC               Doc 229 Filed 11/06/19 Entered 11/06/19 15:08:38                    Page 20 of
                                                   29



 II.        Summary of Important Dates1

     December 12, 2019, 5:00                 Deadline for prospective bidders to submit Bids
     p.m. Eastern Time

     December 16, 2019, 5:00                 Deadline for Trustee to file notice of Qualified Bidders
     p.m. Eastern time

     December 18, 2019                       Deadline for Trustee to designate and communicate Starting
                                              Bid to Qualified Bidders

     December 19, 2019, 10:00                Auction to be conducted at a location to be determined at the
     a.m. Eastern Time                        hearing on this Motion

     December 20, 20192                      Deadline for Trustee to file notice of Successful Bidder and
                                              Next-Highest Bidder

     December 23, 2019                       Deadline to object to Sale and Cure Amount (if applicable)

     December 27, 2019, 2:00                 Sale Hearing, to be conducted at the United States
     p.m. Eastern Time                        Bankruptcy Court for the Eastern District of North Carolina


 III.       Bid Requirements

            All bids (each hereinafter, a “Bid”) must (collectively, the “Bid Requirements”):

            (a)      be accompanied by a letter:

                     (i)      stating with specificity (i) the Transferred Assets (including the specific
                              executory contracts and unexpired leases) contemplated in the Bid any
                              person seeking to acquire any of the Transferred Assets (a “Potential
                              Bidder”) wishes to bid on, and (ii) the liabilities and obligations (including
                              applicable cure costs) to be assumed by the Potential Bidder in the Sale;

                     (ii)     agreeing that the Potential Bidder’s offer is binding and irrevocable until
                              the earlier of (i) the Closing Date (as defined herein), or (ii) ten (10) days
                              after the Sale Hearing (unless selected as the Next-Highest Bidder (as
                              defined below)), in which case such offer will remain open until the Closing
                              Date);



 1
     All terms used in the schedule below shall have the meanings ascribed to them in this Order.
 2
  If the Auction continues past December 19, 2019, the notice of Successful Bidder and Next-Highest Bidder shall
 be filed one (1) business day after the conclusion of the Auction.



                                                            3
Case 19-01230-5-JNC        Doc 229 Filed 11/06/19 Entered 11/06/19 15:08:38               Page 21 of
                                            29



                (iii)   providing evidence of committed financing or available capital sufficient to
                        consummate the transaction and stating that such Bid is not subject to any
                        due diligence or financing contingency;

                (iv)    providing that the Potential Bidder agrees to serve as a backup bidder (the
                        “Next-Highest Bidder”) if the Potential Bidder’s Qualified Bid (as defined
                        below) is the next highest and best bid after the Successful Bid (as defined
                        below) (the “Next-Highest Bid”) with respect to the relevant Assets; and

                (v)     be accompanied by adequate assurance of future performance information
                        (the “Adequate Assurance Information”), including (i) information about
                        the Potential Bidder’s financial statements and federal tax returns for two
                        years, and bank account statements, (ii) information demonstrating (in the
                        Debtor’s reasonable business judgment) that the Potential Bidder has the
                        financial capacity to consummate the proposed Sale, (iii) evidence that the
                        Potential Bidder has obtained authorization or approval from its board of
                        directors (or comparable governing body) with respect to the submission
                        of its Bid, (iv) the identity and exact legal name of the Potential Bidder
                        (including any equity holder or other financial backer if the Potential
                        Bidder is an entity formed for the purpose of consummating the proposed
                        Sale), including the legal name of the entity that the Potential Bidder
                        intends to be the assignee of any leases that are included in the Bid, (v) a
                        summary of the Potential Bidder’s operational experience for hospitals and
                        skilled nursing facilities if the Potential Bidder intends to operate the
                        hospital or skilled nursing facility as such a facility, (vi) such additional
                        information regarding the Potential Bidder as the Potential Bidder may
                        elect to include. By submitting a Bid, Potential Bidders agree that the
                        Trustee may disseminate their Adequate Assurance Information to affected
                        contract counterparties and the Bankruptcy Administrator (the
                        “Consultation Parties”), among others, in the event that the Trustee
                        determines such bid to be a Qualified Bid (as defined below); and

        (b)     be accompanied by a duly executed purchase agreement substantially in the form
                of the asset purchase agreement provided by the Trustee in the data room (a
                “Purchase Agreement”).

        The closing shall not be contingent in any way on the Successful Bidder’s financing or
 such other evidence of ability to consummate the transaction(s) as the Trustee may request,
 including proof that such funding commitments or other financing are not subject to any internal
 approvals, syndication requirements, diligence, or credit committee approvals (provided that such
 commitments may have covenants and conditions acceptable to the Trustee).

 IV.    Qualified Bidders

        Only Qualified Bidders may participate in the Auction (as defined below). To become a
 Qualified Bidder, a Potential Bidder must (i) execute and deliver to the Trustee a confidentiality
 agreement prepared by the Trustee, (ii) deposit with counsel for the Trustee ten percent (10%) of


                                                  4
Case 19-01230-5-JNC        Doc 229 Filed 11/06/19 Entered 11/06/19 15:08:38               Page 22 of
                                            29



 the Bid amount (the “Bidder’s Deposit”) or such other deposit as the Trustee shall agree, which
 deposit shall be refundable only as described below; (iii) submit to the Trustee an unqualified and
 binding bid that meets the Bid Requirements; (iv) describe the Potential Bidder’s ability to obtain
 any regulatory approvals necessary to consummate the Sale sufficient to allow the Trustee, in
 consultation with the Consultation Parties, to make a reasonable determination as to the ability of
 such Potential Bidder to consummate a Sale as contemplated herein (each, a “Qualified Bid”). The
 Trustee shall timely provide copies of all Bids received to counsel to the Consultation Parties, and
 shall determine, in consultation with the Consultation Parties, which Bids, if any, constitute
 Qualified Bids.

        The Trustee, in his business judgment, and in consultation with the Consultation Parties,
 reserves the right to reject any Bid if such Bid, among other things:

        (a)     lacks adequate consideration for the assets being purchased;

        (b)     requires any indemnification of the Potential Bidder in its purchase agreement;

        (c)     is not received by the Bid Deadline (as defined below);

        (d)      is subject to any contingencies (including representations, warranties, covenants
 and timing requirements) of any kind or any other conditions precedent to such party’s obligation
 to acquire the relevant Transferred Assets; or

         (e)     does not, in the Trustee’s determination (after consultation with the Consultation
 Parties), include a fair and adequate price, the acceptance of which would not be in the best
 interests of the Debtor’s bankruptcy estate.

        Any Bid rejected pursuant to the preceding paragraph shall not be deemed to be a Qualified
 Bid.

 V.     Bid Deadline

        Bids must be delivered to the Trustee, Thomas W. Waldrep, Jr., via email
 (twaldrep@waldrepllp.com) on or before 5:00 p.m. Eastern Time on December 12, 2019 (the
 “Bid Deadline”).

 VI.    Notice of Qualified Bidders

         On or before 5:00 p.m. Eastern Time on December 16, 2019, the Trustee shall file a
 notice with the Court identifying all Qualified Bidders and attaching copies of all bids that were
 timely received without attaching copies of the accompanying letters outlined in III(a). Also on
 or before 5:00 p.m. Eastern Time on December 16, 2019, the Trustee shall serve a copy of the
 notice and the corresponding bids without attaching the accompanying letters outlined above on
 all Qualified Bidders by (a) facsimile; (b) electronic mail; or (c) overnight delivery.




                                                  5
Case 19-01230-5-JNC        Doc 229 Filed 11/06/19 Entered 11/06/19 15:08:38               Page 23 of
                                            29



 VII.   Auction

         If one or more timely Qualified Bids are received, an open auction (the “Auction”) for the
 Transferred Assets will be conducted on December 19, 2019, commencing at 10:00 a.m. Eastern
 Time, or such other time as the Trustee may announce. Only Qualified Bidders may participate
 in the Auction. The following parties shall be entitled to attend but not participate in the Auction
 (unless they are also a Qualified Bidder): (i) the Bankruptcy Administrator, (ii) the Consultation
 Parties and their respective professionals (including professionals for any member of such
 Consultation Party), and (iii) any creditor providing written notice to Trustee’s counsel of their
 intention to attend and observe the Auction on or before the Bid Deadline.

        Each Qualified Bidder participating in the Auction will be required to confirm, in writing,
 and on the record at the Auction, that (a) it has not engaged in any collusion with respect to the
 bidding process, and (b) its Qualified Bid is a good faith, bona fide offer that it intends to
 consummate if selected as the Successful Bidder (as defined below).

        The Trustee will conduct the Auction and shall determine, after consultation with the
 Consultation Parties, which Qualified Bid is the highest or otherwise best Qualified Bid for the
 Transferred Assets (the “Starting Bid”), which determination will be communicated to Qualified
 Bidders on or before December 18, 2019.

         Bidding at the Auction for the Transferred Assets that are subject to Qualified Bids will
 begin with the Starting Bid and continue, in one or more rounds of bidding, so long as during each
 round at least one subsequent bid is submitted by a Qualified Bidder that (i) improves on such
 Qualified Bidder’s immediately prior Qualified Bid and (ii) the Trustee reasonably determines, in
 consultation with the Consultation Parties, is (A) for the first round, a higher or otherwise better
 offer than the Starting Bid, and (B) for subsequent rounds, a higher or otherwise better offer than
 the Leading Bid (as defined below) (a “Subsequent Bid”). Each Subsequent Bid at the Auction
 shall provide net value to the estate in a minimum amount to be announced at or prior the Auction
 (“Incremental Overbid”) over the Starting Bid or the Leading Bid (as defined below), as the case
 may be, as determined by the Trustee in the exercise of his reasonable business judgment and in
 consultation with the Consultation Parties. After the first round of bidding and between each
 subsequent round of bidding, the Trustee shall announce the bid that he believes to be the highest
 or otherwise best offer for the Transferred Assets (the “Leading Bid”). A round of bidding will
 conclude after each participating Qualified Bidder has had the opportunity to submit a Subsequent
 Bid with full knowledge of the Starting Bid or Leading Bid, as applicable, subject to the Trustee’s
 authority to revise the Auction procedures as set forth below. Qualified Bidders may not pass or
 otherwise decline to bid in any round of bidding without forfeiting their standing in the Auction.
 The Auction will not be concluded until the Further Bidding (described below) is concluded.

        All Qualified Bidders must be physically present at the Auction. Authorized
 representatives of such Qualified Bidders, with prior consent of the Consultation Parties, may be
 physically present or present via teleconference at the Auction.

        The Trustee may, in consultation with the Consultation Parties, announce at the Auction
 additional procedural rules (e.g., the maximum amount of time to make Subsequent Bids, the
 amount of the Incremental Overbid, or the requirement that parties submit “best and final” Bids,


                                                  6
Case 19-01230-5-JNC        Doc 229 Filed 11/06/19 Entered 11/06/19 15:08:38               Page 24 of
                                            29



 or other rules to facilitate the Auction) for conducting the Auction or otherwise modify these Bid
 Procedures; provided that such rules (1) are not materially inconsistent with the Bankruptcy Code
 or any Order of the Court, and (2) are disclosed to each Qualified Bidder during the Auction. The
 bidding at the Auction shall be transcribed or videotaped, and the Trustee shall maintain a
 transcript of all Bids made and announced at the Auction.

        Notwithstanding anything to the contrary herein, the Trustee, in consultation with its
 professionals and in consultation with the Consultation Parties, may conduct the Auction in any
 manner that may result in one or more of the highest or best offers for the Transferred Assets that
 will maximize the value of any of the Transferred Assets. Further, the Trustee, in consultation
 with the Consultation Parties, reserves the right to decline any or all the Bids received at the
 Auction as insufficient to proceed with a sale of the Transferred Assets or otherwise unacceptable.

         All Potential and Qualified Bidders at the Auction will be deemed to have consented to the
 core and exclusive jurisdiction of the Court and waived any right to jury trial in connection with
 any disputes relating to the Auction, the Sale, and the construction and enforcement of any
 Purchase Agreement and all other agreements entered into in connection with any proposed Sale
 transaction. Further, by participating in the bidding process, all Potential Bidders will be deemed
 to have waived any right to seek a claim for substantial contribution pursuant to Section 503 of the
 Bankruptcy Code or the payment of any fees or costs, including, but not limited to, any break-up,
 termination or similar fee. Except as otherwise ordered by this Court, there shall be no payment
 of any broker fees or costs in connection with the Sale.

 VIII. Further Bidding with Other Hospitals

         Immediately after the completion of (a) the Auction and (b) the auctions of other individual
 CAH hospitals, as identified in the Plan (the “Other Hospitals”), the Trustee will give certain
 Qualified Bidders the opportunity to group two or more hospitals for further bidding (“Further
 Bidding”). Only Qualified Bidders who are qualified to bid on each of the hospitals for which
 they desire to bid will be eligible for Further Bidding. For purposes of Further Bidding, the
 minimum bidding increment for any group of two or more hospitals shall be one percent (1%)
 more than the sum of the highest bid of each individual hospital that comprises the group that is to
 be bid upon. Further Bidding on the grouped hospitals will be allowed until a best bid is reached
 for the grouped hospitals. This process will continue until no further groupings are requested by
 Qualified Bidders.
 IX.    Selection of the Successful Bid

         Immediately prior to the conclusion of the Auction and the Further Bidding, the Trustee,
 in consultation with the Consultation Parties will, for the Transferred Assets that were subject to
 the Auction: (a) determine, consistent with these bid procedures, which bid constitutes the highest
 or otherwise best bid (the “Successful Bid”); and (b) notify all Qualified Bidders at the Auction
 for the subject Assets, prior to its conclusion, of the name of the party submitting the Successful
 Bid (the “Successful Bidder”) with respect to the subject Transferred Assets, and the amount and
 other material terms of the Successful Bid. The Trustee may, in its discretion after consultation
 with the Consultation Parties, designate the Next-Highest Bidder (and the corresponding Next-
 Highest Bid) to close with respect to the Transferred Assets if the Successful Bidder does not close
 the Sale. Unless the Court orders otherwise upon application by the Trustee, the Trustee shall not


                                                  7
Case 19-01230-5-JNC        Doc 229 Filed 11/06/19 Entered 11/06/19 15:08:38                Page 25 of
                                            29



 consider any Bids or Subsequent Bids submitted after the conclusion of the Auction and any and
 all such Bids and Subsequent Bids shall be deemed untimely and shall not constitute Qualified
 Bids.

         The Trustee may seek approval of any Successful Bid and any Next-Highest Bid at the Sale
 Hearing (defined below). If, for any reason, the Qualified Bidder submitting the Successful Bid
 fails to timely consummate the purchase of the Transferred Assets, the Trustee may seek to
 consummate the Sale based on the Next-Highest Bid without further approval by the Court. The
 Next-Highest Bid and the obligation of the party submitting such bid to consummate the purchase
 of the Transferred Assets shall remain open and in full force, including with respect to the Bidder’s
 Deposit, until the close of a Sale of the Transferred Assets to the party making the Successful Bid
 or the party making the Next-Highest Bid.

        The Trustee’s presentation to the Court for approval of a selected Bid as a Successful Bid
 does not constitute the Trustee’s acceptance of such Bid. The Trustee will have accepted the
 Successful Bid only when such Successful Bid has been approved by the Court at the Sale Hearing.
 The Trustee intends to close the Sale(s) within thirty (30) days after the Sale(s) is approved by the
 Court, unless another time or date, or both, are agreed to in writing by the Trustee and the
 Successful Bidder (the “Closing Date”), or upon direction from the Court.

 X.     Notice of Successful Bid and Next-Highest Bid

         On December 20, 2019, the Trustee shall file a notice with the Court identifying the
 Successful Bidder and the Next-Highest Bidder. If the Auction continues past December 19, 2019,
 the notice shall be filed one (1) business day after the conclusion of the Auction.
 XI.    Sale Hearing

         A hearing to approve a sale based on the Successful Bid (the “Sale Hearing”) shall take
 place on December 27, 2019, at 2:00 p.m. Eastern Time in the United States Bankruptcy Court,
 Greenville, North Carolina. The Sale Hearing may be adjourned by the Trustee in consultation
 with the Consultation Parties from time to time without further notice to creditors or other parties
 in interest other than by announcement of the adjournment in open court on the date scheduled for
 the Sale Hearing or by filing a notice on the docket of the Debtor’s Chapter 11 case.

 XII.   Objections to Sale

         All objections to the proposed Sale must be filed on or before December 23, 2019. All
 rights of Consultation Parties to object to the proposed Sale, including under Section 363(f) of the
 Bankruptcy Code, are preserved.

 XIII. Return of Deposits

         Within three business days after the conclusion of the Auction described above, the Trustee
 shall return by check or wire the full amount of the Bidder’s Deposit submitted by each party that
 is not selected as submitting the Successful Bid or the Next-Highest Bid. If the Sale of the
 Transferred Assets is consummated with the party submitting the Successful Bid, the Bidder’s
 Deposit of the party that is declared to have submitted the Next-Highest Bid shall be returned by


                                                  8
Case 19-01230-5-JNC         Doc 229 Filed 11/06/19 Entered 11/06/19 15:08:38                 Page 26 of
                                             29



 check or wire transfer within three (3) business days after the closing of the Sale to the party
 submitting the Successful Bid. If the party submitting the Successful Bid fails to consummate the
 Sale of Transferred Assets, the deposit of the party submitting the Successful Bid will not be
 returned and will be retained by the Trustee as liquidated damages.

 XIV. Notice of Bid Procedures, Auction, and Sale Hearing.

          On the next business day following the entry of the Bidding Procedures Order, the Trustee
 will serve by first-class mail a copy of the Bidding Procedures Order and a notice containing the
 date of the Auction, the Sale Hearing, and the deadline to file objections to the Sale, substantially
 in the form attached hereto as Exhibit B to: (i) all potential purchasers previously identified or
 solicited by the Trustee and its professionals; (ii) the Office of the Bankruptcy Administrator; (iii)
 all parties that are known to possess or assert a lien, claim, encumbrance, or interest in or upon any
 of the Transferred Assets; (iv) all applicable United States, state, and local regulatory or taxing
 authorities, recording offices, or any governmental entity that have a reasonably known interest in
 the Transferred Assets; and (v) all parties on the most current master service list filed in this case.
 Such notice shall be sufficient and proper notice of the sale with respect to known interested
 parties.

 XV.    Reservation of Rights and Modifications

         Notwithstanding any of the foregoing, the Trustee, in consultation with the Consultation
 Parties, reserves the right to modify these Bid Procedures at or prior to the Auction, including,
 without limitation, to extend the deadlines set forth herein, modify bidding increments, waive
 terms and conditions set forth herein with respect to any or all potential bidders (including, without
 limitation, the Qualified Bid requirements), impose additional terms and conditions with respect
 to any or all potential bidders, adjourn or cancel or change the location of the Auction at or prior
 to the Auction, and adjourn the Sale Hearing.

        3.      The Court shall retain jurisdiction to, among other things, interpret, implement, and

 enforce the terms and provisions of this Order.

        4.      The Trustee is authorized to take all actions necessary to effectuate the relief

 granted pursuant to this Order.

                                         --End of Document--




                                                   9
Case 19-01230-5-JNC   Doc 229 Filed 11/06/19 Entered 11/06/19 15:08:38   Page 27 of
                                       29




                        EXHIBIT B
                        Notice of Bidding Procedures Order
Case 19-01230-5-JNC              Doc 229 Filed 11/06/19 Entered 11/06/19 15:08:38                       Page 28 of
                                                  29



                              UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF NORTH CAROLINA
                                    GREENVILLE DIVISION

     IN RE:                                                           )
                                                                      )            Case No. 19-01230-5-JNC
     CAH ACQUISITION COMPANY #2, LLC, d/b/a                           )
     OSWEGO COMMUNITY HOSPITAL,                                       )            Chapter 11
                                                                      )
                      Debtor.                                         )
                                                                      )

 NOTICE OF ENTRY OF ORDER (A) ESTABLISHING BIDDING PROCEDURES, (B)
 APPROVING FORM AND MANNER OF NOTICES, (C) SCHEDULING HEARING TO
   CONSIDER FINAL APPROVAL OF SALE AND TREATMENT OF EXECUTORY
 CONTRACTS AND UNEXPIRED LEASES, AND (D) GRANTING RELATED RELIEF
                           (Docket No. ___)

         PLEASE TAKE NOTICE that the Order (A) Establishing Bidding Procedures, (B)
 Approving Form and Manner of Notices, (C) Scheduling Hearing to Consider Final Approval of
 Sale and Treatment of Executory Contracts and Unexpired Leases, and (D) Granting Related
 Relief (the “Bid Procedures Order”) was entered in the above-captioned matter on November __,
 2019. A true and correct copy of the Bid Procedures Order is attached as Exhibit A to this Notice.

            PLEASE TAKE FURTHER NOTICE that:

        1.     Bid Deadline. Only Qualified Bidders1 may participate in the bidding process.
 Bids of Qualified Bidders must be delivered to the Trustee, Thomas W. Waldrep, Jr., via email
 (twaldrep@waldrepllp.com) on or before 5:00 p.m. Eastern Time on December 12, 2019 (the
 “Bid Deadline”).

         2.     Auction. If one or more timely Qualified Bids are received, an open auction (the
 “Auction”) for the Transferred Assets will be conducted on December 19, 2019, commencing at
 10:00 a.m. Eastern Time, or such other time as the Trustee may announce. Only Qualified
 Bidders may participate in the Auction. The following parties shall be entitled to attend but not
 participate in the Auction (unless they are also a Qualified Bidder): (i) the Bankruptcy
 Administrator, (ii) the Consultation Parties and their respective professionals (including
 professionals for any member of such Consultation Party), and (iii) any creditor providing written
 notice to Trustee’s counsel of their intention to attend and observe the Auction on or before the
 Bid Deadline.

        3.      Sale Hearing. A hearing to approve a sale based on the Successful Bid (the “Sale
 Hearing”) shall take place on December 27, 2019, at 2:00 p.m. Eastern Time in the United States
 Bankruptcy Court, Greenville, North Carolina. The Sale Hearing may be adjourned by the Trustee
 in consultation with the Consultation Parties from time to time without further notice to creditors
 1
     Defined terms shall have the same meaning as those ascribed to them in the Bid Procedures Order.
Case 19-01230-5-JNC       Doc 229 Filed 11/06/19 Entered 11/06/19 15:08:38              Page 29 of
                                           29



 or other parties in interest other than by announcement of the adjournment in open court on the
 date scheduled for the Sale Hearing or by filing a notice on the docket of the Debtor’s Chapter 11
 case.

        4.     Objections to Sale. All objections to the proposed Sale must be filed on or before
 December 23, 2019. All rights of Consultation Parties to object to the proposed Sale, including
 under Section 363(f) of the Bankruptcy Code, are preserved.

        DATE OF NOTICE: November __, 2019

                                       WALDREP LLP

                                       /s/ James C. Lanik
                                       Thomas W. Waldrep, Jr. (NC State Bar No. 11135)
                                       James C. Lanik (NC State Bar No. 30454)
                                       Jennifer B. Lyday (NC Bar No. 39871)
                                       Francisco T. Morales (NC Bar No. 43079)
                                       101 S. Stratford Road, Suite 210
                                       Winston-Salem, NC 27104
                                       Telephone: 336-717-1440
                                       Telefax: 336-717-1340
                                       Email: notice@waldrepllp.com

                                      - and –

                                       HENDREN, REDWINE & MALONE, PLLC

                                       Jason L. Hendren (NC State Bar No. 26869)
                                       Rebecca F. Redwine (NC Bar No. 37012)
                                       4600 Marriott Drive, Suite 150
                                       Raleigh, NC 27612
                                       Telephone: 919-420-7867
                                       Telefax: 919-420-0475
                                       Email: jhendren@hendrenmalone.com
                                             rredwine@hendrenmalone.com

                                      Attorneys for the Trustee
